ORIGINAL ACTION JOURNAL ENTRY AND OPINION
{¶ 1} Relator, Theron Griffin, is the defendant in State v.Griffin, Cuyahoga County Court of Common Pleas Case Nos. CR-410027, 412141 and 420954. Attached to the complaint are copies of journal entries in Case Nos. CR-410027, 412141 and 420954 which were received for filing on October 2, 2003 and in which the court of common pleas ordered respondent sheriff to calculate Griffin's jail time credit. Griffin requests that this court compel respondent sheriff to forward the calculation of Griffin's jail time credit to prison authorities.
 {¶ 2} Respondent has filed a motion for summary judgment and argues that it is the trial court's duty to specify the number of days jail time in a journal entry. See, e.g., State ex rel.Summers v. Saffold, Cuyahoga App. No. 82546, 2003-Ohio-3542. We agree. Furthermore, the docket in Case No. CR-420954 reflects that the court of common pleas issued an entry, which was received for filing on April 28, 2004, granting Griffin 307 days jail time credit. As a consequence, we cannot conclude that respondent sheriff has failed to fulfill any duty.
 {¶ 3} Accordingly, respondent's motion for summary judgment is granted. Relator to pay costs. The clerk is directed to serve upon the parties notice of this judgment and its date of entry upon the journal. Civ.R. 58(B).
Writ denied.
Blackmon, P.J., concurs.
Calabrese, Jr., J., concurs.